DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: Applicants reply on 01/04/2021 in reply to the Office Action mailed on 10/01/2020 has been acknowledged. Claims 8-11 have been canceled. Claims 1-7, 12-20 have been amended. Claims 1-7, 12-20 are present for examination.

Withdrawn -Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claim 1 encompasses a genetically modified microorganism comprising (thus not limited to) a genetic modification that results in expression of vanillate deamethylase, where the microorganism is capable of metabolizing at least one S-lignin decomposition is capable of producing gallate". 
First, it is not clear if the modified microorganism a single enzyme (vanillate demethylase) to metabolize any S-lignin decomposition molecule such that it can produce the diverse compounds recited in claim 3 i.e.  is the microbial cell "capable of producing" any of a 2-hydroxy-2H-pyran-4,6-dicarboxylic acid (PDC), (1E,3E)-4-hydroxybuta-1,3-diene-1,2,4-tricarboxylic acid, (7E)-4-oxobut-l-ene-1,2,4-tricarboxylic acid, 2-hydroxy-4-oxobutane-l,2,4-tricarboxylic acid, oxaloacetate, or pyruvate as a result of expressing vanillate demethylase or if the microorganism further expresses the metabolic enzymes in order to produce the diverse compounds. Furthermore it is not clear if these compounds are intermediate compounds produced in the same metabolic pathway where vanillate demethylase acts on an initial substrate.
Furthermore figure 1 of the specification recites a "PcaGH" in a pathway for production of PDC, however it is not clear if the abbreviation, PcaGH represents an endogenous gene encoding an enzyme expressed in the genetically modified microorganism or introduced into the microorganism. Clarification is required.
Applicants have amended the claims 1-7, 12-20. The rejection has ben withdrawn.

Withdrawn -Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claims broadly encompass any genetically modified microorganism with a genetic modification comprising but not limited to expression of a vanillate demethylase where the modified microorganism is capable of metabolizing any S-lignin decomposition molecule including but not limited to at least one syringate or 3-O-methy gallate and where the genetically modified microorganism is capable of producing gallate in addition to at least one of 2-hydroxy-2H-pyran-4,6-di carboxylic acid (PDC), (1E, 3E)-4-hydroxybuta-l,3-diene-1 ,2,4-tricarboxylic acid, (1E)-4-oxobut-l-ene-1,2,4-tricarboxylic acid, 2-hydroxy-4-oxobutane-l,2,4-tricarboxylic acid, oxaloacetate, or pyruvate.
However the specification teaches a genetically modified Pseudomonas putida KT 2440 where an additional vanillate demethylase gene was expressed to produce strain Pseudomonas putida (CJ486) that metabolizes the lignin derived decomposition compounds, syringate or 3-O-methy gallate  to produce gallate (see fig. 1 of the specification). The specification does not teach any other microorganism besides the genus Pseudomonas strain SYK-6 that was used to produce the claimed genus of recombinant microorganisms as broadly encompassed and where said genus of microorganisms expressed a vanillate demethylase and are capable of metabolizing comprising any S-lignin decomposition molecule for producing gallate. 	
To satisfy the written description requirement, a patent specification must describe the 	claimed invention in sufficient detail that one skilled in the art can reasonably conclude 	that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. 	Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); 	Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

Furthermore the specification and the claims only recite the function of the vanillate demethylase. No associated structure of the vanillate demethylase or its origin and the genus of host cells to be used is described. Thus the a person of skill in the art would have to decipher 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, lnc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). 
However the specification does not contain a written description for the broad scope of the genus of all possible microorganisms including bacteria, plant cells, fungi, algae etc. that can be genetically modified to express a genus of vanillate demethylase and of 3, 4-dioxygenases structures in said genus of microorganisms such that the various compounds recited in claims 3, can be produced. 
"[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). 
The general knowledge and level of skill in the art do not supplement the omitted description, because specific, not general guidance is needed. Since the disclosure does not describe the common attributes or structural characteristics that identify members of the genus of vanillate demethylase or 3,4-dioxygenases from any source and can have highly variable structures with variable efficiencies in different microbial cells or can be none functional in many microorganisms, the claims as broadly claimed are is insufficient to describe the genus of genetically modified microorganisms that can produce gallate in addition to at 
One of skill in the art would reasonable conclude that the disclosure of a recombinant Pseudomonas putida (CJ486) that expresses a second P. putida VanAB and PcaHG does not provide a representative number of species to describe the claimed genus of microorganisms or any bacterium from any source where said recombinant microorganisms/bacteria are transformed with any VanAB and PcaHG gene to produce gallate in addition to at least one of 2-hydroxy-2H-pyran-4,6-di carboxylic acid (PDC), (1E, 3E)-4-hydroxybuta-l,3-diene-1 ,2,4-tricarboxylic acid, (1E)-4-oxobut-1-ene-1,2,4-tricarboxylic acid, 2-hydroxy-4-oxobutane-l,2,4-tricarboxylic acid, oxaloacetate, or pyruvate.
As such the specification lacks written description for the highly variant genus and one skilled in the art would not recognize that applicants had possession of the genus of claimed fusion proteins encompassed in the instant claims.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Applicants argument.

Applicants argue that they have amended claim 1 to recite a genetically modified “Pseudomonas”. Applicants have also amended claim 1 to recite lignin decomposition molecules “consisting of’ syringate and 3-O-methyl gallate. Applicants have also amended claim 1 to recite that the genetic modification of the Pseudomonas results in the “overexpression” of a vanillate demetlylase. Support for “overexpression” can be found at least in paragraphs 15, 18, 19, 20, 23, 39, 40, 43, 45, 53, and 56 of the pending application. Merely in an effort to promote the efficient prosecution of Applicants’ invention, Applicants have amended claim 1 to recite "A genetically modified “Pseudomonas”. Applicants have also amended claim 1 to recite lignin decomposition molecules “consisting of’ syringate and 3-O-methyl gallate. Applicants have also amended claim 1 to recite that the genetic modification of the Pseudomonas results in the “overexpression” of a vanillate demethylase. Support for “overexpression” can be found at least in paragraphs 15, 18, 19, 20, 23, 39, 40, 43, 45, 53, and 56 of the pending application…"

Applicant's argument has been carefully considered and found persuasive. The rejections are withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Masai1 (A Novel Tetrahydrofolate-Dependent O-Demethylase Gene Is Essential for Growth of Sphingomonas paucimobilis SYK-6 with Syringate. JOURNAL OF BACTERIOLOGY, May 2004, p. 2757–2765) in view of Nishikawa et al (Cloning and Sequencing of the Sphingomonas (Pseudomonas) paucimobilis Gene Essential for the O-Demethylation of Vanillate and Syringate. APPLIED AND ENVIRONMENTAL MICROBIOLOGY, Mar. 1998, p. 836–842).
Claim 1 and dependent claims thereof encompass a genetically modified microbial cell where the modification comprises the expression of a vanillate demethylase, in said microbial cell wherein the microbial cell "is capable of" metabolizing at least one of syringate or 3-O-methyl gallate (at least one S-lignin decomposition molecule), where the genetically modified microbial cell is capable of producing gallate and wherein the genetically modified microbial cell is "capable of producing" at least one of 2-hydroxy-2H-pyran-4,6-di carboxylic acid (PDC),  (1E,3E)-4-hydroxybuta-1, 3-diene- 1 ,2,4-tricarboxylic acid, (1E)-4-oxobut-1 -ene-1,2,4-tricarboxylic acid, 2-hydroxy-4-oxobutane-l,2,4-tricarboxylic acid, oxaloacetate, or pyruvate.
Claim 13 and dependent claims thereof encompass a method for making at least one of 2-hydroxy-2H-pyran-4,6-dicarboxylic acid (PDC),  (1E,3E)-4-hydroxybuta-1, 3-diene- l ,2,4-tricarboxylic acid, (1E)-4-oxobut-1 -ene-1,2,4-tricarboxylic acid, 2-hydroxy-4-oxobutane-l,2,4-tricarboxylic acid, oxaloacetate, or pyruvate comprising exposing a genetically modified microbial cell to a solution containing at least one of S-lignin decomposition molecules, syringate or 3-O-methyl gallate wherein the genetically modified microbial cell comprises a genetic modification that results in the expression of vanillate demethylase.
In the first place it should be noted that the vanillate demethylase/ VanAB is recited by function with no associated structure. Therefore any genetically modified microbial cell comprising an enzyme/protein comprising a demethylase activity and produces gallate from syringate or 3-O-methyl gallate will be within the limitation of the claims. Furthermore while the microbial cell "is…capable of producing gallate…" it but does not necessarily have to produce gallate as the claims recite that the microbial cell "…is capable of producing" not the microbial cell produces gallate…". 
Sphingomonas paucimobilis SYK-6 that degrades syringate to 3-O-methylgallate (3MGA), and which can be finally converted to pyruvate and oxaloacetate via multiple pathways in which protocatechuate 4, 5-dioxygenase (3,4-dioxygenase), 3MGA dioxygenase, and gallate dioxygenase are involved. Furthermore they teach that ligH gene, which complements the growth deficiency on vanillate and syringate of a chemical-induced mutant of SYK-6, DC-49, as taught by Nishikawa, et al.
They teach that their results indicated that desA is essential to the O-demethylation of syringate, while desA appears to be not involved in O-demethylation of vanillate. In contrast, the cell extract who's ligH was mutated showed O-demethylation activity toward both syringate and vanillate in the presence of H4folate (see Fig. 7B and D).They conclude that the LigH protein (VanAB) is essential to the O-demethylation system of vanillate and syringate in the microorganism S. paucimobilis SYK-6.
It is the examiner's position that the LigH gene encodes a vanillate demethylase (VanAB) protein as encompassed in claim 1 and dependent claims thereof. Furthermore Masai et al also teach that the degradation pathway results in pyruvate and oxaloacetate via multiple pathways.
However neither Masai nor Nishikawa teach expressing the VanAB (LigH gene) in the microbial cell. Both Misawa and Nishikawa appear to teach how to decipher the role of genes/enzymes involved in lignin degradation. Furthermore their objective is not directed to producing the intermediate product i.e. gallate.
However their teachings provides ample information regarding the pathway of lignin degradation and the intermediate products produced along the pathway. 
Therefore it would have been obvious to one of ordinary skill in the art to produce or overproduce any intermediate product such as gallate or PDC in the pathway of lignin degradation because all the enzymes and the intermediate products produced were known at the time of the instant disclosure. One of ordinary skill in the art would have been motivated to produce gallate because of its applications as a well-known natural antioxidant for example. 
The microorganism used by Masai and Nishikawa are Sphingomonas (Pseudomonas) paucimobilis which are bacterial cells that belong to the genus pseudomonads. 
One of ordinary skill in the art would have been motivated to prevent further processing of the formed gallate by inhibiting or disrupting enzymes such as a gallate dioxygenase to preserve the gallate thus being prima facie obvious over claims 1-20. 

Applicants argue that:
"... the Office alleges (without any support other than stating that it is their position) that LigH gene encodes a vanillate demethylate, specifically VanAB.
Applicants respectfully disagree.

Applicants have amended claim 1 to recite the overexpression of a vanillate demethylase. Neither Masai nor Nishikawa teach the overexpression of a vanillate demethylase. Furthermore, neither Masai nor Nishikawa teach a genetically modified Pseudomonas that produces gallate.
Thus, no combination of Masai or Nishikawa can obviate Applicants’ invention as currently claimed."

Applicant's argument is carefully considered the rejection has been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
	 The prior art does not specifically teach a genetically modified Pseudomonas that overexpresses a vanillate deaminase, VanAB where the Pseudomonas metabolizes syringate and 3-O-methyl gallate where the Pseudomonas produces gallate or a method of using the same.
Conclusion: Claims 1-7, 12-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	April 5, 2021